 

Exhibit 10.2

UNITED STATES BANKRUPTCY COURT

MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION

 

In re:    Chapter 11 ACCENTIA BIOPHARMACEUTICALS, INC.,    Case No.
8:08-bk-17795-KRM ANALYTICA INTERNATIONAL, INC.,    Case No. 8:08-bk-17798-KRM
TEAMM PHARMACEUTICALS, INC.,    Case No. 8:08-bk-17800-KRM ACCENTRX, INC.,   
Case No. 8:08-bk-17801-KRM ACCENTIA SPECIALTY PHARMACY, INC.,    Case No.
8:08-bk-17802-KRM

Debtors.

  

                                                                   
                  /

FIRST MODIFICATION TO FIRST AMENDED JOINT PLAN OF REORGANIZATION

OF ACCENTIA BIOPHARMACEUTICALS, INC., ANALYTICA INTERNATIONAL, INC.,

TEAMM PHARMACEUTICALS, INC., ACCENTRX, INC., AND ACCENTIA SPECIALTY

PHARMACY, INC. UNDER CHAPTER 11 OF TITLE 11, UNITED STATES CODE

 

STICHTER, RIEDEL, BLAIN & PROSSER, P.A. Charles A. Postler (Florida Bar
No. 455318) 110 East Madison Street, Suite 200 Tampa, Florida 33602 Telephone:  
(813) 229-0144 Facsimile:   (813) 229-1811 Email:   cpostler@srbp.com Counsel
for Debtors and Debtors in Possession

Tampa, Florida

Dated as of October 25, 2010



--------------------------------------------------------------------------------

 

Accentia Biopharmaceuticals, Inc. and its wholly-owned subsidiaries, Analytica
International, Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and Accentia
Specialty Pharmacy, Inc., as Debtors and Debtors in Possession in the Accentia
Bankruptcy Cases, hereby modify and amend (the “First Modification”) their First
Amended Joint Plan of Reorganization of Accentia Biopharmaceuticals, Inc.,
Analytica International, Inc., TEAMM Pharmaceuticals, Inc., AccentRx, Inc., and
Accentia Specialty Pharmacy, Inc. under Chapter 11 of Title 11, United States
Code, dated as of August 16, 2010 [Doc. No. 910] (the “Plan”), pursuant to the
provisions of the Plan and the applicable provisions of the Bankruptcy Code and
the Bankruptcy Rules, as follows:

1. The following Defined Terms shall be substituted for, and replace in their
entirety, the corresponding Defined Terms contained in Article 2.1 of the Plan:

“Ballot” means the Ballot, accompanying the Disclosure Statement and the Plan,
on which (a) Holders of Impaired Claims entitled to vote on the Plan may
indicate their acceptance or rejection of the Plan in accordance with the Voting
Instructions, (b) certain Holders of Unsecured Claims may make the Convenience
Class Opt-In Election or the Convenience Class Opt-Out Election, and (c) Holders
of Claims in Classes 3, 6, 8, 10 and 13 may make a Conversion Election.

“Causes of Action” means any and all of the Debtors’ or the Debtors’ Estates
actions, claims, demands, rights, defenses, counterclaims, suits and causes of
action, whether known or unknown, in law, equity or otherwise, against any
Creditor or other third party, including (a) the Avoidance Actions, and (b) any
and all other claims or rights or proceedings of any value whatsoever, at law or
in equity, turnover actions and claims of the type referred to in the Disclosure
Statement or in Article 8.12 of the Plan. The Causes of Action shall vest in the
Reorganized Debtors on the Effective Date. When used in the Plan, the term
“Causes of Action” shall not include any claims, obligations, suits, judgments,
damages, rights, remedies, causes of action, charges, costs, debts,
indebtedness, or liabilities released or waived by the Debtors pursuant to a
Final Order of the Bankruptcy Court.

“Class 5 Plan Shares” has the meaning ascribed to such term in Articles 5.6.1.4,
5.6.1.5 and 5.6.1.8 of the Plan.

“Class 5 Plan Warrant” has the meaning ascribed to such term in Article 5.6.1.8
of the Plan.

 

2



--------------------------------------------------------------------------------

 

“Confirmation Hearing” means the hearing which will be held before the
Bankruptcy Court to consider Confirmation of the Plan and related matters
pursuant to Section 1128(a) of the Bankruptcy Code, as such hearing may be
adjourned or continued from time to time.

“Conversion Election” means the election by the Holder of a Class 3 Claim, a
2008 Secured Debentures Holder, the Holder of a Class 8 Claim, the Holder of a
Class 10 Claim, or a Convertible Preferred Stock Holder to convert the Allowed
Amount of its Claim into shares of Reorganized Accentia Common Stock as provided
in Article 5 of the Plan.

“Distribution” means a distribution of Cash or shares of Reorganized Accentia
Common Stock or Biovest Common Stock, as the context requires, to a Creditor on
account of an Allowed Claim pursuant to the terms of the Plan.

“Distribution Date” means, when used with respect to an Allowed Administrative
Expense Claim (including Allowed Administrative Expense Claims of Professionals)
or an Allowed Unsecured Convenience Claim in Class 11, the date which is as soon
as reasonably practicable (as determined by Reorganized Accentia) after the
Determination Date, but in no event more than ten (10) days after the
Determination Date. “Distribution Date,” when used with respect to an Allowed
Priority Tax Claim or Allowed Claims in Classes 1, 3, 4, 5, 6, 7, 8, 10 and 14,
means the date or dates for any Distribution to Holders of Allowed Priority Tax
Claims or Allowed Claims in Classes 1, 3, 4, 5, 6, 7, 8, 10 and 14 as provided
in the Plan, unless such date or dates have been otherwise established by an
order of the Bankruptcy Court.

“Plan Debentures” means, collectively, the Class 5 Plan Debentures, the Class 6
Plan Debentures, and the Class 9 Plan Debentures.

“Plan Notes” means, collectively, the Laurus/Valens Term Notes, the Class 3 Plan
Note, the Class 3 Convertible Plan Note, the Class 4 Plan Note, and the Class 13
Plan Notes.

“Plan Shares” means, collectively, the Administrative Expense Shares, the
Laurus/Valens Conversion Shares, the Laurus/Valens Class 5 Shares, the
Laurus/Valens Class 13 Shares, the Class 3 Plan Shares, the Class 5 Plan Shares,
the Class 6 Plan Shares, the Class 8 Plan Shares, the Class 9 Plan Shares, the
Class 10 Plan Shares, the Class 13 Plan Shares, and the Class 15 Plan Shares.

“Plan Supplement” means the document containing the Plan Documents (to the
extent not already on file with the Bankruptcy Court or delivered to the
applicable Creditor), which shall be filed with the Bankruptcy Court in
accordance with Article 14.17 of the Plan.

“Plan Warrants” means, collectively, the Class 5 Plan Warrants, the Class 6 Plan
Warrants, the Class 9 Plan Warrants, and the Class 13 Plan Warrants.

“Record Date” means August 16, 2010, which shall be the date for determination
of the ownership of the Class 15 Equity Interests for the purpose of voting on
acceptance or rejection of the Plan by the Holders of the Class 15 Equity
Interests.

 

3



--------------------------------------------------------------------------------

 

“Reorganized Accentia Bylaws” has the meaning ascribed to such term in Article
8.7.2 of the Plan.

“Reorganized Accentia Charter” means the articles of incorporation of
Reorganized Accentia, as amended or amended and restated pursuant to the Plan,
the Confirmation Order, the Florida Act or otherwise and filed with the Office
of the Secretary of State of the State of Florida.

“Security Documents” means the security agreements, stock pledge agreements, and
other documents to be executed by Reorganized Accentia as described in Articles
5.4.1.4, 5.5.1.2, 5.6.1.2, and 5.7.1.2 of the Plan.

2. The following Defined Terms shall be added to Article 2.1 of the Plan:

“Administrative Expense Shares” has the meaning ascribed to such term in Article
3.1.1 of the Plan.

“Biovest Common Stock Equivalents” has the meaning ascribed to the term “Common
Stock Equivalents” in the Securities Purchase Agreement.

“Class 5 Conversion Amount” has the meaning ascribed to such term in Article
5.6.1.4 of the Plan.

“Class 5 Exchange Amount” has the meaning ascribed to such term in Article
5.6.1.4 of the Plan.

“Class 5 Lock-Up Period” has the meaning ascribed to such term in Article
5.6.1.7 of the Plan.

“Class 5 Lock-Up Shares” has the meaning ascribed to such term in Article
5.6.1.7 of the Plan.

“Class 5 Plan Debenture” has the meaning ascribed to such term in Article
5.6.1.1 of the Plan.

“Class 5 Plan Debenture Maturity Date” has the meaning ascribed to such term in
Article 5.6.1.1 of the Plan.

“McKesson Prepetition Principal Amount” has the meaning ascribed to such term in
Article 5.5.1 of the Plan.

“Securities Purchase Agreement” has the meaning ascribed to such term in the
Biovest Plan.

3. The following Defined Terms shall be deleted from Article 2.1 of the Plan:

“Class 4 Plan Shares” has the meaning ascribed to such term in Article 5.5.1.5
of the Plan.

 

4



--------------------------------------------------------------------------------

 

“Collegium Adversary Proceeding” means the adversary proceeding filed in the
Bankruptcy Cases styled as TEAMM Pharmaceuticals, Inc. and Accentia
Biopharmaceuticals, Inc., Plaintiffs, vs. Collegium Pharmaceuticals, Inc.,
Defendant, Adv. Pro. No. 8:09-ap-00377-KRM.

4. Article 3.1.1 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

“3.1.1 Except as otherwise provided in Articles 3.1.2 and 3.1.3 below, each
Holder of an Allowed Administrative Expense Claim (including Allowed
Administrative Expense Claims of Professionals) shall be paid (a) on the
Distribution Date, an amount, in Cash, by Reorganized Accentia equal to the
Allowed Amount of its Administrative Expense Claim, in accordance with
Section 1129(a)(9)(A) of the Bankruptcy Code, or (b) under such other terms as
may be agreed upon by both the Holder of such Allowed Administrative Expense
Claim and the Debtors or the Reorganized Debtors, as the case may be, or
(c) through a conversion of its Allowed Administrative Expense Claim into shares
of Reorganized Accentia Common Stock (the “Administrative Expense Shares”) at a
conversion rate equal to the Market Price per share of Reorganized Accentia
Common Stock (i.e., such Holder will receive that number of shares of
Reorganized Accentia Common Stock determined by dividing its Allowed
Administrative Expense Claim by the Market Price), provided that the right to
convert under this subparagraph (c) shall not be applicable to any Professional,
or (d) as otherwise ordered by a Final Order of the Bankruptcy Court. The
Administrative Expense Shares shall be issued as soon as reasonably practicable
following the Determination Date (but in no event more than five (5) Business
Days following the Determination Date, subject to the procedures followed by the
Transfer Agent) pursuant to Section 1145 of the Bankruptcy Code and shall not
have any legend restricting the sale thereof under federal securities laws, but
the transfer thereof shall be subject to the provisions of Article 9.12. The
transfer or resale of the Administrative Expense Shares by any recipient thereof
would not be exempted under Section 1145 of the Bankruptcy Code if such
recipient is deemed to be an underwriter (see Article 8.9 of the Plan for a
further discussion of the securities law issues relating to underwriters).”

5. Article 5.5 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“5.5 Class 4: Secured Claims and Other Claims of McKesson.

5.5.1 Class 4 consists of all of the McKesson Prepetition Claims. The Class 4
Claims of McKesson are secured by a pledge of the McKesson Pledged Biovest
Shares. Under the Plan, the Class 4 Claims of McKesson will be allowed in an
amount equal to the sum of (i) $3,613,121.00, which represents the outstanding
principal due to McKesson on the Petition Date under the McKesson Prepetition
Loan Documents (the “McKesson Prepetition Principal Amount”), plus (ii) the
amount of $722,624.00, which represents the interest that has accrued on the
McKesson Prepetition Principal Amount at a rate of ten percent (10%) per annum
(based on a 360-day year for actual days elapsed) for the period from the
Petition Date through November 10, 2010, plus (iii) interest at a rate of ten
percent (10%) per annum (based on a 360-day year for

 

5



--------------------------------------------------------------------------------

actual days elapsed) on the McKesson Prepetition Principal Amount for the period
from November 11, 2010 through the Effective Date (collectively, the “McKesson
Allowed Class 4 Claim”). Under the Plan, the following shall occur with respect
to the McKesson Allowed Class 4 Claim:

5.5.1.1 On the Effective Date, Reorganized Accentia shall execute and deliver in
favor of McKesson a promissory note (the “Class 4 Plan Note”) in an original
principal amount equal to the amount of the McKesson Allowed Class 4 Claim. The
Class 4 Plan Note shall contain normal and customary terms and shall include the
following terms: (a) a maturity date of forty (40) months following the
Effective Date, (b) interest will accrue and be payable on the outstanding
principal of the Class 4 Plan Note at a fixed rate of five percent (5%) per
annum, calculated based on a 365 day year, commencing on the Effective Date
through the maturity date, with an increase to ten percent (10%) per annum
following the maturity date (whether due to acceleration or otherwise),
conversion of the Accentia Bankruptcy Cases to Chapter 7, or other material
defaults under the Class 4 Plan Note, (c) the outstanding principal together
with all accrued and unpaid interest will be due and payable in full on the
maturity date (whether due to acceleration or otherwise), (d) the Class 4 Plan
Note will provide for the recovery of attorneys fees by McKesson in the event of
a default by Reorganized Accentia under the Class 4 Plan Note, and
(e) Reorganized Accentia may prepay all or any portion of the Class 4 Plan Note,
without penalty, at any time.

5.5.1.2 Subject to Article 5.5.1.3, the Class 4 Plan Note shall be secured by a
Lien on the McKesson Pledged Biovest Shares, to the same extent, validity and
priority as existed in favor of McKesson as of the Petition Date. On the
Effective Date, Reorganized Accentia shall execute and deliver in favor of
McKesson a stock pledge agreement (or modification agreement) and other
customary security documents evidencing the retention by and/or granting to
McKesson of a Lien in the McKesson Pledged Biovest Shares as described in
Article 5.5.1.3.

5.5.1.3 Upon delivery of the Class 4 Plan Note and the other documents referred
to in Article 5.5.1.2 on the Effective Date, McKesson shall release as
collateral, and return to Reorganized Accentia, that number of the McKesson
Pledged Biovest Shares that exceed 200% of the amount of the McKesson Allowed
Class 4 Claim plus interest projected to accrue under the Class 4 Plan Note from
the Effective Date through the maturity date, determined by valuing the McKesson
Pledged Biovest Shares at the “Market Price” of the Biovest Common Stock (as the
term Market Price is defined in the Biovest Plan). McKesson shall retain its
Lien on the remaining McKesson Pledged Biovest Shares as security for the
payment of the Class 4 Plan Note.

5.5.1.4 As of the Effective Date and conditioned upon McKesson’s receipt of all
of the documentation and other consideration described in this Article 5.5,
without any further action by any party, but subject to the continued
enforceability and priority of the Lien to be granted to or retained by McKesson
in accordance with Article 5.5.1.2, the Liens that secure the Class 4 Claims of
McKesson shall be deemed to be extinguished, satisfied and released. To the
extent that any Liens to secure the Class 4 Claims have

 

6



--------------------------------------------------------------------------------

been filed or recorded publicly, if requested by Reorganized Accentia, McKesson
shall take any commercially reasonable steps that are necessary (at Reorganized
Accentia’s expense) to cancel, terminate and/or extinguish such Liens other than
with respect to the McKesson Pledged Biovest Shares retained by McKesson as
described in Article 5.5.1.3.

5.5.1.5 Upon delivery of the Class 4 Plan Note, McKesson shall deliver any stock
certificates evidencing the McKesson Accentia Shares (together with duly
executed stock powers) to Reorganized Accentia or, if such certificates cannot
be located, McKesson shall deliver to Reorganized Accentia an affidavit and
indemnity as to the lost certificates.

5.5.1.6 As of the Effective Date, any and all of the McKesson Prepetition Loan
Documents (other than with respect to the McKesson Pledged Biovest Shares as to
which McKesson will retain its Lien in accordance with Article 5.5.1.3) shall be
deemed cancelled and void and of no further force and effect.

Class 4 is Impaired by the Plan. McKesson, as the Holder of the Class 4 Claims,
is entitled to vote to accept or reject the Plan.”

6. Article 5.6 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“5.6 Class 5: Secured Claims and Other Claims of the 2006 Secured Debentures
Holders.

5.6.1 Class 5 consists of all of the 2006 Secured Debentures Claims. The Class 5
Claims of the 2006 Secured Debentures Holders are secured by a Lien on certain
shares of Biovest Common Stock owned by Accentia (the “Class 5 Pledged Biovest
Shares”). Under the Plan, subject to Article 5.6.1.10, the Class 5 Claims of
each of the 2006 Secured Debentures Holders will be allowed in an amount equal
to the outstanding principal and accrued and unpaid interest (at the rate of
eight percent (8%) per annum) as of the Petition Date under its 2006 Secured
Debentures plus Postpetition Interest at the rate of six percent (6%) per annum
(each, a “2006 Secured Debentures Allowed Class 5 Claim”). Under the Plan, the
following shall occur with respect to the 2006 Secured Debentures Allowed Class
5 Claims:

5.6.1.1 On the Determination Date, Reorganized Accentia shall execute and
deliver in favor of such 2006 Secured Debentures Holder a new secured debenture
(the “Class 5 Plan Debenture”) in an original principal amount equal to the
amount of its 2006 Secured Debentures Allowed Class 5 Claim. Each of the Class 5
Plan Debentures shall contain the following terms: (a) a maturity date of
eighteen (18) months following the Effective Date; provided, however, in the
event that the average of the VWAPs for the Biovest Common Stock (as determined
under the Biovest Plan) for the ten (10) consecutive Trading Days ending on the
Trading Day that is immediately preceding such maturity date is below $0.75,
then the maturity date shall automatically be extended for an additional twelve
(12) months (the “Class 5 Plan Debenture Maturity Date”), (b) interest will
accrue and be payable on the outstanding principal at a fixed rate of eight

 

7



--------------------------------------------------------------------------------

and one-half percent (8.50%) per annum, calculated based on a 365 day year, and
(c) the outstanding principal together with all accrued and unpaid interest will
be due and payable in full on the Class 5 Plan Debenture Maturity Date. The
Class 5 Plan Debentures shall not contain any redemption rights, but shall
incorporate the conversion and exchange rights set forth in Articles 5.6.1.4 and
5.6.1.5 below.

5.6.1.2 Each of the Class 5 Plan Debentures shall be secured by a Lien on the
Class 5 Pledged Biovest Shares, to the same extent, validity and priority as
existed in favor of the 2006 Secured Debentures Holders as of the Petition Date.
On the Effective Date, Reorganized Accentia shall execute and deliver in favor
of the 2006 Secured Debentures Holders a stock pledge agreement and other
customary security documents evidencing such Lien. The stock pledge agreement
shall contain a provision providing for the release of the Class 5 Pledged
Biovest Shares as collateral upon a conversion or exchange pursuant to Articles
5.6.1.4 and 5.6.1.5 below.

5.6.1.3 As of the Effective Date, without any further action by any party,
subject to the Lien to be granted to the 2006 Secured Debentures Holders in
Article 5.6.1.2, the Liens that secure the 2006 Secured Debentures Claims shall
be deemed to be extinguished, satisfied and released. To the extent that any
Liens to secure the 2006 Secured Debentures Claims have been filed or recorded
publicly, if requested by Reorganized Accentia, each of the 2006 Secured
Debentures Holders shall take any commercially reasonable steps that are
necessary to cancel, terminate and/or extinguish such Liens.

5.6.1.4 At the option of a 2006 Secured Debentures Holder, at any time during
the period following the Effective Date up to the Class 5 Plan Debenture
Maturity Date, upon written notice to Reorganized Accentia, such 2006 Secured
Debentures Holder may elect to convert all or any portion of the then
outstanding balance of its Class 5 Plan Debenture (a “Class 5 Conversion
Amount”) into shares of Reorganized Accentia Common Stock (the “Class 5 Plan
Shares”) or to exchange all or any portion of the then outstanding balance of
its Class 5 Plan Debenture (a “Class 5 Exchange Amount”) into shares of Biovest
Common Stock (also, the “Class 5 Plan Shares”) by selecting one of the following
three options: (i) conversion of such Class 5 Conversion Amount into shares of
Reorganized Accentia Common Stock at a conversion rate equal to the fixed
conversion price included in the 2006 Secured Debentures Documents with respect
to such 2006 Secured Debentures Holder (i.e., such 2006 Secured Debentures
Holder will receive that number of shares of Reorganized Accentia Common Stock
determined by dividing such Class 5 Conversion Amount by such fixed conversion
price); or (ii) exchange of such Class 5 Exchange Amount into shares of Biovest
Common Stock owned by Accentia (that comprise part of the Class 5 Pledged
Biovest Shares) at a rate equal to $0.75 per share of Biovest Common Stock
(i.e., such 2006 Secured Debentures Holder will receive that number of shares of
Biovest Common Stock determined by dividing such Class 5 Exchange Amount by
$0.75); provided, however, that the maximum Class 5 Exchange Amount to be
exchanged into shares of Biovest Common Stock shall not exceed the maximum
number of shares of Biovest Common Stock originally allocated to such 2006
Secured Debentures Holder in its 2006 Secured Debentures Documents net of any
shares

 

8



--------------------------------------------------------------------------------

of Biovest Common Stock acquired by such 2006 Secured Debentures Holder after
the Petition Date and on or before the Effective Date through the exercise of
the 2006 Secured Debentures Warrants; or (iii) any combination of subparagraph
(i) and (ii) above that equals such Class 5 Conversion Amount or Class 5
Exchange Amount, as the case may be. Notwithstanding the foregoing, a 2006
Secured Debentures Holder will be required to convert or exchange any remaining
outstanding balance of its Class 5 Plan Debenture on the Class 5 Plan Debenture
Maturity Date.

5.6.1.5 Commencing on the first day that is six (6) months following the Class 5
Lock-Up Period, if the VWAP is at least 150% of the fixed conversion price
included in the 2006 Secured Debentures Documents with respect to a 2006 Secured
Debentures Holder for any ten (10) consecutive Trading Days (in the case of a
mandatory conversion into Reorganized Accentia Common Stock), or the VWAP of the
Biovest Common Stock (as determined under the Biovest Plan) is at least $1.25
for any ten (10) consecutive Trading Days (in the case of a mandatory exchange
into Biovest Common Stock), Reorganized Accentia, at its option, may upon
written notice to the Holders of the Class 5 Plan Debentures convert the then
outstanding balance of all of the Class 5 Plan Debentures into shares of
Reorganized Accentia Common Stock (also, the “Class 5 Plan Shares”) at a
conversion rate equal to the fixed conversion price included in the 2006 Secured
Debentures Documents with respect to such 2006 Secured Debentures Holder (i.e.,
such 2006 Secured Debentures Holder will receive that number of shares of
Reorganized Accentia Common Stock determined by dividing such outstanding
balance by such fixed conversion price) or exchange the then outstanding balance
of all of the Class 5 Plan Debentures into shares of Biovest Common Stock owned
by Accentia (that comprise part of the Class 5 Pledged Biovest Shares) (also,
the “Class 5 Plan Shares”) at a rate equal to $0.75 per share of Biovest Common
Stock (i.e., such 2006 Secured Debentures Holder will receive that number of
shares of Biovest Common Stock determined by dividing such outstanding balance
by $0.75); provided, however, that the maximum outstanding balance to be
exchanged into shares of Biovest Common Stock shall not exceed the maximum
number of shares of Biovest Common Stock originally allocated to such 2006
Secured Debentures Holder in its 2006 Secured Debentures Documents net of any
shares of Biovest Common Stock acquired by such 2006 Secured Debentures Holder
after the Petition Date and on or before the Effective Date through the exercise
of the 2006 Secured Debentures Warrants.

5.6.1.6 All of the Class 5 Plan Shares described in Articles 5.6.1.4 and 5.6.1.5
shall be issued as soon as reasonably practicable following such written notice
(but in no event more than five (5) Business Days following such written notice,
subject to the procedures followed by the Transfer Agent) pursuant to
Section 1145 of the Bankruptcy Code and shall not have any legend restricting
the sale thereof under federal securities laws, but the transfer thereof shall
be subject to the provisions of Article 9.12. The transfer or resale of the
Class 5 Plan Shares by any recipient thereof would not be exempted under
Section 1145 of the Bankruptcy Code if such recipient is deemed to be an
underwriter (see Article 8.9 of the Plan for a further discussion of the
securities law issues relating to underwriters).

 

9



--------------------------------------------------------------------------------

 

5.6.1.7 In the event a 2006 Secured Debentures Holder elects to receive shares
of Biovest Common Stock under this Article 5.6.1, then during the ninety
(90) day period following the effective date of the Biovest Plan (the “Class 5
Lock-Up Period”), such 2006 Secured Debentures Holder shall not, and shall cause
all “affiliates” (as defined in Rule 144) of such 2006 Secured Debentures Holder
or any person in privity with and acting on behalf of such 2006 Secured
Debentures Holder or any affiliate of such 2006 Secured Debentures Holder not
to, with respect to shares of Biovest Common Stock which may be acquired under
the Plan: (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or agree to dispose of, directly or indirectly, any such shares of Biovest
Common Stock or Biovest Common Stock Equivalents, or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act with respect to any such shares of
Biovest Common Stock or Biovest Common Stock Equivalents acquired directly by
such 2006 Secured Debentures Holder under the Plan (including holding as a
custodian) or with respect to which such 2006 Secured Debentures Holder has
beneficial ownership hereunder within the rules and regulations of the SEC
(collectively, the “Class 5 Lock-Up Shares”), (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any of the Class 5 Lock-Up Shares, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of shares of Biovest Common Stock or other Biovest securities, in cash or
otherwise, (iii) make any demand for or exercise any right or cause to be filed
a registration statement, including any amendments thereto, with respect to the
registration of any of the Class 5 Lock-Up Shares, or (iv) publicly disclose the
intention to do any of the foregoing. The foregoing restriction is expressly
agreed to preclude a 2006 Secured Debentures Holder, and any affiliate of such
2006 Secured Debentures Holder and any person in privity and acting on behalf of
such 2006 Secured Debentures Holder or any affiliate of such 2006 Secured
Debentures Holder, from engaging in any hedging or other transaction which is
designed to or which reasonably could be expected to lead to or result in a sale
or disposition of the Class 5 Lock-Up Shares even if the Class 5 Lock-Up Shares
would be disposed of by someone other than such 2006 Secured Debentures Holder.
Such prohibited hedging or other transactions would include, without limitation,
any short sale or any purchase, sale or grant of any right (including, without
limitation, any put or call option) with respect to any of the Class 5 Lock-Up
Shares or with respect to any security that includes, relates to, or derives any
significant part of its value from the Class 5 Lock-Up Shares.

5.6.1.8 On the Effective Date, the 2006 Secured Debentures Warrants will be
cancelled and a new warrant (the “Class 5 Plan Warrant”) will be issued to each
of the 2006 Secured Debentures Holders to purchase the same number of shares of
Reorganized Accentia Common Stock and shares of Biovest Common Stock owned by
Accentia that comprise part of the Class 5 Pledged Biovest Shares (adjusted to
reflect the use of allocated shares of Biovest Common Stock by such 2006 Secured
Debentures Holder to exchange its Class 5 Exchange Amount into shares of Biovest
Common Stock as described in Article 5.6.1.4) as were allocated to such 2006
Secured Debentures Holder as of the Petition Date under its 2006 Secured
Debentures Warrants (also, the “Class 5

 

10



--------------------------------------------------------------------------------

Plan Shares”). The Class 5 Plan Warrants will have the following terms: (i) an
exercise price of $1.50 per share for Reorganized Accentia Common Stock, (ii) an
exercise price of $1.50 per share for Biovest Common Stock, (iii) a term of
three years from the Effective Date, (iv) no anti-dilution adjustment
provisions, (v) an exercise can only be for cash (i.e., no cashless exercise
provisions), (vi) be subject to the call provisions described in Articles 9.13.1
(for Reorganized Accentia Common Stock) and 9.13.2 (for Biovest Common Stock),
(vii) no lock-up provisions, and (viii) all Class 5 Plan Shares issued upon
exercise of a Class 5 Plan Warrant shall be issued pursuant to Section 1145 of
the Bankruptcy Code and shall not have any legend restricting the sale thereof
under federal securities laws. The transfer or resale of the Class 5 Plan Shares
by any recipient thereof would not be exempted under Section 1145 of the
Bankruptcy Code if such recipient is deemed to be an underwriter (see Article
8.9 of the Plan for a further discussion of the securities law issues relating
to underwriters).

5.6.1.9 As of the Effective Date, any and all of the 2006 Secured Debentures
Documents shall be deemed cancelled and void and of no further force and effect.

5.6.1.10 Notwithstanding anything to the contrary contained in this Article
5.6.1, the treatment of the 2006 Secured Debentures Claims of Laurus/Valens
shall be determined as set forth in Article 5.3.2.5.

Class 5 is Impaired by the Plan. The 2006 Secured Debentures Holders, as the
Holders of the Class 5 Claims, are entitled to vote to accept or reject the
Plan. For purposes of Section 1126(c) of the Bankruptcy Code, the Laurus/Valens
Allowed Debenture Claim shall be counted under Class 5 with respect to any
Ballot cast by Laurus/Valens as to the Plan.”

7. Article 5.7.1.10 of the Plan shall be deleted in its entirety.

8. Article 5.10.1.4 of the Plan shall be deleted in its entirety.

9. Article 5.14.1.5 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“5.14.1.5 Intentionally Omitted.”

10. The second paragraph of Article 8.9 of the Plan shall be deleted in its
entirety and the following shall be substituted therefore:

“Issuance of Reorganized Accentia Common Stock and Biovest Common Stock under
the Plan. Section 1145(a) of the Bankruptcy Code exempts from registration under
the Securities Act and under equivalent state securities or “blue sky” laws
(a) the offer or sale under a plan of reorganization of a Security of a debtor,
of an affiliate participating in a joint plan with a debtor, or of a successor
of a debtor under a plan, if such offer or sale is either (i) in exchange for a
claim against, an interest in, or a claim for an administrative expense in the
bankruptcy case concerning, the debtor or such affiliate, or (ii) “principally
in such exchange and partly for cash or property”, or (b) the offer of a
Security through any warrant, option, right to subscribe, or

 

11



--------------------------------------------------------------------------------

conversion privilege that was sold in the manner specified in subparagraph
(a) above, or the sale of a Security upon the exercise of such a warrant,
option, right to subscribe, or conversion privilege. The Debtors believe that
the offer and issuance of the Plan Debentures, the Plan Notes, the Plan Warrants
and the Plan Shares in exchange for Claims and Equity Interests under the Plan
satisfy the requirements of Section 1145(a) of the Bankruptcy Code and that such
transactions, therefore, are exempt from registration under federal and state
securities laws. In addition, the exemption provided by Section 1145 does not
require the issuer of securities being offered pursuant to a plan to be the
debtor. Section 1145(a)(1) provides that the exemption from registration
requirements provided by Section 1145 extends to the offer, pursuant to a plan
of reorganization, of securities of an affiliate of the debtor participating in
a joint plan of reorganization with the debtor. Biovest is a majority-owned
subsidiary of Accentia and, as such, is an affiliate of Accentia. Biovest shall
be deemed as joining with and participating in the Plan with the Debtors with
respect to the offer and sale of the Class 5 Plan Debentures, the Class 5 Plan
Shares, and the Class 5 Plan Warrants, and shall be bound by such offer and
sale. The Confirmation Order will include a finding and conclusion to the effect
that the offer and issuance under the Plan fall within the exemptions from
registration under the Securities Act and state and local securities laws
pursuant to Section 1145 of the Bankruptcy Code.”

11. Article 8.12.4 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“8.12.4 At this time, the Debtors believe the Causes of Action consist primarily
of Avoidance Actions. Because the Plan is premised on the Debtors’ solvency and
provides for payment in full of all Allowed Claims of Creditors, with interest,
at the present time, the Debtors anticipate that no Avoidance Actions will be
pursued.”

12. Article 9.1 of the Plan shall be deleted in its entirety (solely to delete
the reference to Class 4) and the following shall be substituted therefore:

 

“9.1 Initial Distribution.

As soon as reasonably practicable (as determined by Reorganized Accentia) after
the Effective Date, Reorganized Accentia shall (i) make the Distributions
required under the Plan to Holders of Allowed Administrative Expense Claims
(including Allowed Administrative Expense Claims of Professionals) and Allowed
Claims in Classes 7 and 11; provided, however, that the Distributions as to
Allowed Administrative Expense Claims of Professionals shall be made no more
than ten (10) days after the Effective Date; and (ii) issue the Plan Shares to
the Holders of Allowed Claims in Classes 2, 3, 5, 6, 8, 9, 10 and 13 as required
by the terms of the Plan ((i) and (ii), collectively, the “Initial
Distribution”). Thereafter, Reorganized Accentia shall make additional
Distributions to Holders of Allowed Claims as and when required by the terms of
the Plan.”

 

12



--------------------------------------------------------------------------------

 

13. The first sentence of Article 9.12 of the Plan shall be deleted in its
entirety (solely to delete the reference to Class 4) and the following shall be
substituted therefore:

“Any shares of Reorganized Accentia Common Stock issued under the Plan to the
Holder of an Allowed Claim in Classes 3, 5, 6, 8, 9, 10 and 13 and any shares of
Biovest Common Stock issued under the Plan to the Holder of an Allowed Claim in
Class 5 shall be subject to the following provisions: (a) any restrictions or
limitations under Rule 144(e), (b) a limit on the sale of such shares in any
ninety (90) day period to that number of such shares equal to one percent
(1%) of the issued and outstanding shares of Reorganized Accentia Common Stock
(or Biovest Common Stock in the instance of an exchange into shares of Biovest
Common Stock), (c) a prohibition on the sale of any such shares for a period of
one hundred twenty (120) days following any debt or equity raise by Reorganized
Accentia (or Biovest in the instance of an exchange into shares of Biovest
Common Stock) of between $5,000,000.00 to $9,900,000.00, and (d) a prohibition
on the sale of any such shares for a period of one hundred eighty (180) days
following any debt or equity raise by Reorganized Accentia (or Biovest in the
instance of an exchange into shares of Biovest Common Stock) of $10,000,000.00
or more.”

14. Article 10.2.4 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“10.2.4 Intentionally Omitted.”

15. Article 11.7 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“11.7 Regulatory or Enforcement Actions.

Notwithstanding anything to the contrary set forth herein, nothing in this Plan
shall restrict any federal government regulatory agency, including the SEC, from
pursuing any regulatory or police enforcement action, including for violations
of the federal securities laws, or performing its statutory duties against any
Person or Entity in any forum, but only to the extent not prohibited by the
automatic stay of Section 362 of the Bankruptcy Code or discharged or enjoined
pursuant to Section 524 or 1141(d) of the Bankruptcy Code. Nothing contained in
this Article 11.7 is intended to, nor shall it, supersede or alter any
applicable provisions of the Bankruptcy Code.”

 

13



--------------------------------------------------------------------------------

 

16. Article 12.2.5 of the Plan shall be deleted in its entirety and the
following shall be substituted therefore:

“12.2.5 to determine any and all motions, applications, adversary proceedings,
contested or litigated matters, Causes of Action, and any other matters
involving the Debtors or the Reorganized Debtors commenced in connection with,
or arising during, the Accentia Bankruptcy Cases and pending on the Effective
Date, including approval of proposed settlements thereof;”

17. Article 14.17 of the Plan shall be deleted in its entirety and the following
shall be substituted therefore:

 

“14.17 Plan Supplement.

The Plan Supplement shall be filed with the Bankruptcy Court and posted at
www.srbp.com at least ten (10) days prior to the Voting Deadline; provided,
however, that (i) the Debtors may amend the Plan Supplement through and
including the Confirmation Date, and (ii) in lieu of filing the Plan Supplement
with the Bankruptcy Court, the Debtors may provide copies of the Plan Documents
to the applicable Creditor on or prior to the Voting Deadline. Upon its filing
with the Bankruptcy Court, the Plan Supplement may be inspected at the Clerk’s
Office during normal business hours, may be obtained from the Bankruptcy Court’s
copying service upon the payment of the appropriate charges, or may be obtained
from Bankruptcy Counsel’s website at www.srbp.com.”

18. Exhibit C to the Plan shall be deleted in its entirety and Exhibit C
attached to this First Modification shall be substituted therefore.

19. Unless otherwise defined herein, capitalized terms used in this First
Modification shall have the meaning ascribed thereto in the Plan.

20. Except as otherwise provided in this First Modification, no other amendments
or modifications to the Plan (including the Exhibits thereto) are hereby made or
intended, and the Plan shall otherwise remain in full force and effect.

 

DATED:

  October 25, 2010   Respectfully submitted,     ACCENTIA BIOPHARMACEUTICALS,
INC.     By:  

/s/ Samuel S. Duffey

      Samuel S. Duffey, President     ANALYTICA INTERNATIONAL, INC.     By:  

/s/ Samuel S. Duffey

      Samuel S. Duffey, President

 

14



--------------------------------------------------------------------------------

 

  TEAMM PHARMACEUTICALS, INC.   By:  

/s/ Samuel S. Duffey

    Samuel S. Duffey, President   ACCENTRX, INC.   By:  

/s/ Samuel S. Duffey

    Samuel S. Duffey, President   ACCENTIA SPECIALTY PHARMACY, INC.   By:  

/s/ Samuel S. Duffey

    Samuel S. Duffey, President    

/s/ Charles A. Postler

    Charles A. Postler (Florida Bar No. 455318)     STICHTER, RIEDEL, BLAIN &
PROSSER, P.A.     110 East Madison Street, Suite 200     Tampa, Florida 33602  
  Telephone:   (813) 229-0144     Facsimile:   (813) 229-1811     Email:
cpostler@srbp.com     Counsel for Debtors and Debtors in Possession

 

15